Citation Nr: 0117259	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  94-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to a higher rating for the service-connected 
post-traumatic degenerative changes at L3-4 and L4-5 
vertebrae, currently evaluated as 20 percent disabling.  

2.  Entitlement to a higher rating for the service-connected 
asthmatic bronchitis, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a higher rating for the service-connected 
scar, status post excision of lipoma of the lower back, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to a higher (compensable) rating for the 
service-connected post-traumatic atrophy of the left minor 
deltoid muscle.  






REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from July 1975 to October 
1992.  This case initially came to the Board of Veterans' 
Appeals (Board) from an April 1993 decision by the RO that in 
part granted service connection and assigned noncompensable 
ratings for asthmatic bronchitis, scar (status post excision 
of lipoma of the lower back), and post-traumatic atrophy of 
the left minor deltoid muscle; and denied service connection 
for lumbar muscle strain.  

In a January 1994 decision, the RO granted service connection 
and assigned a 20 percent rating for post-traumatic 
degenerative changes at L3-4 and L4-5 vertebrae, and then 
assigned a 10 percent rating for scar (status post excision 
of lipoma of the lower back), each effective in October 1992.  

In October 1996, the Board denied two other issues on appeal 
(service connection for glaucoma and a right shoulder injury) 
and remanded the case to the RO for additional development of 
the remaining issues, to include a compensable rating for 
disabilities of the knees.  

In a June 1998 RO decision, a 10 percent rating was assigned 
for the service-connected asthmatic bronchitis, effective in 
October 1992.  

In March 1999, the Board assigned a 10 percent rating for the 
service-connected left knee disability and a 10 percent 
rating for the service-connected right knee disability, 
effective in October 1992.  

In March 1999, the Board remanded the case to the RO for 
additional development of the remaining issues on appeal that 
are listed on the first page of this document.  



FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic 
degenerative changes at L3-4 and L4-5 vertebrae, is shown to 
be manifested by no more than moderate limitation of motion, 
moderate intervertebral disc syndrome or moderate lumbar 
strain.  
 
2.  Prior to October 17, 2000, the veteran's service-
connected asthmatic bronchitis is shown to have been 
manifested by a stable condition with some dyspnea on 
exertion and pulmonary function test results (an FEV-1 of 77 
and 73 percent predicted and an FEV-1/FVC of 74 and 81 
percent) consistent with mild airway obstruction.  

3.  Beginning on October 17, 2000 (the date of a VA 
examination), the veteran's respiratory disability is first 
shown to have been manifested by use of inhalational therapy 
for daily asthmatic attacks.  

3.  The veteran's service-connected scar, status post 
excision of lipoma of the lower back, is shown to be 
manifested by tenderness and pain on objective demonstration; 
the scar has not resulted in any limitation of function of 
the lower back.  

4.  The veteran's service-connected post-traumatic atrophy of 
the left minor deltoid muscle is shown to be manifested by 
complaints of weakness, pain, and stiffness; the clinical 
findings demonstrate a full range of motion of the left 
shoulder with no more than slight muscle impairment.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
service-connected post-traumatic degenerative changes at L3-4 
and L4-5 vertebrae have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Codes 5292, 5293, 5295 (2000).  
 
2.  The criteria for a rating in excess of 10 percent for the 
service-connected asthmatic bronchitis have not been met 
prior to October 17, 2000; effective on October 17, 2000, the 
criteria for a 30 percent rating for the service-connected 
asthmatic bronchitis have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.97 
including Diagnostic Codes 6600, 6602 (1996 and 2000).

3.  The criteria for a rating in excess of 10 percent for the 
service-connected scar, status post excision of lipoma of the 
lower back, have not been met.  38 U.S.C.A. § 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.118 
including Diagnostic Codes 7803, 7804, 7805 (2000).  

4.  The criteria for a compensable rating for the service-
connected post-traumatic atrophy of the left minor deltoid 
muscle have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5201 (2000); 4.56, 4.73 including Diagnostic 
Code 5303 (1997 and 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from July 1975 to October 
1992.  A careful review of the service medical records shows 
that he was treated for bronchitis beginning in November 1984 
and for asthma beginning in 1989.  In January 1992, there 
were complaints of low back discomfort assessed as probable 
lumbar muscle strain.  In February 1992, a lipoma was excised 
from the lower back.  

On the July 1992 physical examination for separation 
purposes, the lungs, chest, upper extremities, and spine were 
evaluated as normal.  There was a 6 cm. scar noted in the 
lumbosacral area.  It was also noted the veteran had a 
history of asthma, but was currently asymptomatic.  On a July 
1992 report of medical history, the veteran reported having 
had asthma, shortness of breath, a cyst and recurrent back 
pain.  In August 1992, the doctor also noted on the same 
medical history report the veteran's history of low back 
pain, cystectomy in the right lumbar area and asthma.  

In October 1992, the RO received the veteran's claim in part 
for service connection for a back disability and asthmatic 
bronchitis.  

On a December 1992 VA orthopedic examination, the veteran 
reported that, ever since an injury in service, his left 
shoulder had been weaker than the right shoulder, 
particularly if he tried to use his left arm towards or above 
the left shoulder level or if he slept with his left arm 
elevated.  He reported having developing low back pain and a 
lipoma in the low right back area in service (the lipoma was 
excised in service).  He stated that the circular wound was 
healed and there had been no obvious recurrence of the 
lipoma.  

On examination, the veteran moved about rapidly, easily and 
without obvious difficulty or limitation.  There was a 
completely healed, nontender surgical scar transverse and 
posteriorly over the right posterior iliac crest.  It was 
confined to the skin, measured 2 3/4 inches across, and was 
freely moveable.  Otherwise, the low back was not remarkable.  
There was good mobility of the lumbosacral spine with good 
reversal of the lumbar curve on full forward bending.  There 
was no difficulty in bending forward to the point to where 
the fingertips touched the toes.  All other back movements 
were commensurately complete with no pain or tenderness.  

On examination of the veteran's left shoulder, there was 
flattening of the lateral contours of the left deltoid due to 
significant atrophy of the left deltoid muscle with decreased 
tone and loss of bulk.  Circumference around the deltoids was 
19 inches on the right and 17 inches on the left.  There was 
no tenderness or pain of the left shoulder, and the range of 
motion of the left shoulder was full.  The pertinent 
diagnosis was that of post-traumatic atrophy of the left 
deltoid muscle with weakness and easy fatigue.  Subsequent X-
ray studies of the left shoulder revealed no evidence of 
fracture dislocation. 

On a January 1993 VA general medical examination, the veteran 
reported that he took no medications at present.  He stated 
that he had an episode of shortness of breath about once a 
month but drank a Coke which relieved the distress.  On 
examination, the chest was clear to percussion and 
auscultation.  A neurological examination revealed no focal 
neurologic signs.  Additional studies were ordered.  The 
impression in pertinent part was that of asthmatic 
bronchitis.  Subsequent X-ray studies of the chest revealed 
no evidence for acute cardiopulmonary disease.  

Subsequent VA pulmonary function tests reflected pre-
bronchodilator results of an FEV-1 of 90 percent predicted, 
FVC of 97 percent predicted, and FEV-1/FVC of 71 percent; and 
post-bronchodilator results of an FEV-1 of 96 percent 
predicted, FVC of 98 percent predicted, and FEV-1/FVC of 75 
percent.  These findings were noted on the pulmonary function 
test report to be suggestive of a mild obstructive airway 
condition.  In an addendum to the general medical examination 
report, the examiner noted the chest X-ray study was within 
normal limits and the pulmonary function tests showed mild 
obstructive airway disease.  

VA outpatient records show that in May 1993 the veteran 
complained of low back pain with radiation into the right 
hip.  An examination revealed no lumbosacral spine tenderness 
or paravertebral muscle spasm.  There was point tenderness 
over the right iliac crest upon bending either leg backwards, 
bending the right leg forward, and bending the body to the 
left.  X-ray studies of the lumbosacral spine revealed severe 
disc degeneration at L4-5, minimal disc space narrowing at 
L3-4, and nearly complete sacralization of the 5th lumbar 
vertebra.  X-ray studies of the pelvis and right hip were 
normal.  The diagnosis was that of degenerative joint 
disease.  

In June 1993, there was a complaint of pain in the right 
lower back with radiation down the right lower extremity to 
the lateral thigh.  It was noted that X-ray findings showed 
normal degenerative joint disease and disc space narrowing in 
the lumbar region (i.e., the findings were insignificant).  
The veteran reported his back and leg symptoms were 
intermittent and worse on bending or prolonged positioning.  
He could toe walk, heel walk and squat normally.  There was 
no movement loss in the low back.  The paraspinal muscles 
were normal.  His reflexes were normal in the knees and 
ankles, except in the right knee (they were increased).  His 
strength and range of motion of the lower extremities were 
within normal limits.  Sensation was intact in the lower 
extremities to pinprick, brush, and light touch.  Fabere's 
sign and a straight leg raising test were negative.  The 
veteran was advised to strengthen his back and abdominal 
muscles.  He thereafter received physical therapy for his 
back.  

In July 1993, the RO received the veteran's Notice of 
Disagreement with its decision.  He stated that he had 
frequent asthmatic attacks and had considerable morning and 
night cough.  He stated that his deltoid muscle atrophy 
stemmed from an injury in service with overextension of his 
arms backward.  He agreed that his scar from the excision of 
a lipoma of the right lower back was currently well healed.   
He stated that his lumbar muscle strain was a problem and 
that he had recurring pain, even on walking and bending.  He 
maintained he had arthritis and a severe degenerative disc 
condition in his spine.  

VA outpatient records show that, in July and August 1993, the 
veteran continued physical therapy for his low back problems.  
In July 1993, he complained of having back pain radiating to 
the right hip, buttocks, and the lateral thigh and of pain 
with prolonged sitting/standing and with prolonged 
activities.  He denied having muscle spasms.  The clinical 
findings were similar to those on the June 1993 back 
evaluation.  It was noted that the range of motion of the 
back was within normal limits except there was pain on all 
end ranges.  In August 1993, the veteran reported his low 
back pain had subsided somewhat.  

In September 1993, the veteran complained of having low back 
pain and asthma.  He stated he had shortness of breath, 
especially when the humidity was high.  He reported having a 
non-productive cough and denied chest pain.  He stated that 
he had dyspnea on exertion after walking five minutes.  He 
also stated that he took medication for relief of low back 
pain that radiated into the right shin, which had helped 
somewhat.  An examination revealed clear lungs, a negative 
straight leg raising test, intact sensation, normal strength, 
reflexes that were 2 in the lower extremities, and full range 
of motion of the back with pain on forward bending at 90 
degrees.  The diagnoses were those of low back pain and 
asthma.  

On his October 1993 Substantive Appeal (VA Form 9), the 
veteran claimed he had low back problems, to include trouble 
bending, attributable to his military service.    He agreed 
with the assessment pertaining to the left shoulder and left 
deltoid muscle, except for the left shoulder range of motion 
findings (he said he could only raise his arm to 
approximately shoulder level before pain began).  He argued 
that a 20 percent rating was warranted (under Diagnostic Code 
5202) for moderate deformity of the left deltoid muscle.  He 
stated that he had shortness of breath at least once a week 
(he said he used inhalants at least once a day) and believed 
his obstructive airway condition was more than mild in degree 
(he cited a 30 percent rating).  He believed his scar from 
the excision of a lipoma warranted a 10 percent rating.  

On an October 1993 VA orthopedic examination, the veteran 
reported that he was currently unemployed.  He complained of 
having recurrent low back pain that he reported was almost 
constant for the past two years.  He stated that his pain 
appeared to be aggravated unpredictably by any change in 
position or remaining in one prolonged position.  He stated 
that the pain spread to his right knee area over the lateral 
hamstring.  He denied having paresthesias or bowel or bladder 
problems.  On examination, he was in mild discomfort.  His 
gait was smooth, and he was able to squat and walk on his 
heels and toes without any difficulty.  There was a 6 cm. 
transverse, linear, well healed nontender scar in the right 
lower back.  There was a palpable, mildly tender and freely 
mobile soft tissue mass underneath the scar, measuring 
approximately 3 cm.  There was mild diffuse tenderness in the 
mid-lumbar region.  There was no evidence of paraspinal 
spasm.  

The range of motion of the veteran's low back (from a 10 
degree pelvic flexion at rest) was forward flexion to 50 
degrees with partial reversal of lordosis, extension to 20 
degrees, lateral flexion to 15 degrees, and rotation to 45 
degrees.  A straight leg raising test at 90 degrees was 
negative.  A motor examination was unremarkable for any 
weakness.  Thigh and calf measurements were 1 cm. less on the 
left side.  A sensory examination was unremarkable on light 
touch and pinprick.  Knee and deep tendon reflexes were 
intact and symmetrical.  The impressions were those of 
residual of back injury with post-traumatic degenerative 
changes at L4-5 and L3-4 with pain and limited range of 
motion (the examiner stated that the pain appeared to be 
mechanical in origin and that no evidence of radiculopathy 
was seen at that time); and history of lipoma removal from 
right lower back with recurrence or residual of the lipoma 
which was responsible for at least part of the back pain.  

VA outpatient records show that, in February 1994, the 
veteran complained of daily low back pain with radiation into 
the right hip and thigh and reported increased use of an 
inhaler during cold weather.  An examination revealed the 
lungs were clear, and breath sounds were symmetrical.  The 
assessment was that of asthma.  Also in February 1994, 
pulmonary function tests reflected pre-bronchodilator results 
of an FEV-1 of 78 percent predicted, FVC of 84 percent 
predicted, and FEV-1/FVC of 75 percent.  

In August 1994, the veteran reported that, in regard to his 
low back pain, he had flares about twice a year, lasting one 
to two weeks.  He reported a slight increase in shortness of 
breath with increased humidity and hearing himself wheeze 
about two times a week which cleared with an inhaler.  An 
examination revealed that the lungs were clear and breath 
sounds were symmetrical.  The assessment was that of asthma, 
stable.  

In February 1995, the veteran reported having increased 
dyspnea on exertion with increased humidity (he said he was 
using his inhalers).  An examination showed the lungs were 
clear.  In May 1995, pulmonary function tests reflected pre-
bronchodilator results of an FEV-1 of 88 percent predicted, 
FVC of 94 percent predicted, and FEV-1/FVC of 77 percent.  

VA outpatient records show that, in July 1995, the veteran 
complained of increased back pain with radiation to both 
ankles and some tingling and numbness.  An examination 
revealed that the right lower lumbar spine was tender and 
produced pain on forward bending (at 90 degrees), flexion to 
the right and rotation.  Also, there was a negative straight 
leg raising test.  Sensation was intact, and strength was 
within normal limits in the lower extremities.  His reflexes 
were somewhat diminished at the knees, and the lungs were 
clear.  A subsequent CT scan of the lumbar spine revealed 
that, at L3-4, there was a large left posterolateral disc 
herniation causing moderate spinal stenosis and compression 
of the left L3 nerve root; that, at L4-5, there was a 
moderate sized left posterolateral vacuum disc herniation 
causing mild spinal stenosis possibly compressing the left L4 
nerve root; and that, at L5-S1, there was almost complete 
fusion on a congenital basis, without disc herniation.  

In September 1995, the veteran continued to complain of low 
back pain with radiation to the right ankle and reported an 
increased use of inhalers with cooler weather and an 
occasional dry cough.  An examination revealed his lungs were 
clear.  

A November 1995 VA vocational rehabilitation counseling 
record indicates that the veteran's service-connected 
disabilities created restrictions on his employability.  
Specifically, the low back (and knees and legs) restricted 
his ability to engage in occupations involving substantial 
climbing, treading, bending and working in adverse weather or 
around hazardous equipment.  The asthma condition was 
aggravated by exposure to cold weather, sudden temperature 
changes and various dusts and odors.  It was determined that 
he had an employment handicap for Chapter 31 entitlement 
purposes, but that his handicap was not serious because he 
was not severely impaired by his various disabilities.   

On a December 1995 VA orthopedic examination, the veteran 
reported that he worked in dairy maintenance where he stood 
on his feet much of the time.  He complained of having low 
back pain and reported taking pain medication for it.  He 
stated that occasionally the back pain radiated into the 
right calf.  He stated that he had undergone various forms of 
physical therapy without success.  On examination, his gait 
was normal on short testing.  On forward bending, he could 
bend down to a full range of motion with the fingertips 
lacking about 6 inches from the floor.  He was able to squat 
completely, although he had difficulty standing erect again.  
There were no abnormal curvatures of the spine.  A straight 
leg raising test could be done to full range of motion and 
was normal bilaterally.  The pulses in the feet were of good 
quality, and there were no sensory changes in the lower 
extremities.  Deep tendon reflexes in the knees and ankles 
were equal and active.  There was a 2 inch scar noted in the 
lower lumbar region which marked the site of a previous 
lipoma that had been removed.  The examiner remarked that he 
had the clinical impression that the veteran's complaints 
tended to be somewhat exaggerated and somewhat out of 
proportion to what occurred realistically.  

The VA examiner concluded that the examination disclosed that 
there were minimal abnormalities related to the 
musculoskeletal system and that the scar referable to the 
excision of the lipoma was of no clinical significance.  
Subsequent X-ray studies of the lumbosacral spine revealed 
findings that overall were unchanged from those taken in May 
1993.  In an addendum to the examination report, the examiner 
noted that X-ray studies showed severe disc degeneration at 
L4-5.  

VA outpatient records show that, in February 1996, the 
veteran complained in part that medication was not relieving 
his back pain and that there was pain radiating from the back 
down to the right leg and the shin, without numbness.  An 
examination revealed there was inspiratory wheezing at the 
lung bases.  The assessments were those of asthma and back 
pain.  In May 1996, an examination revealed the lungs were 
clear to auscultation, and there were no rales or wheezing.  
The assessment was that of asthma, stable.  

In July 1996, the veteran complained of sharp radiating pain 
into the right leg and down to the knee.  He denied having 
any weakness and stated that he had some numbness in the 
right leg.  He denied having any bowel or bladder symptoms.  
Later in July 1996, he complained of increased wheezing and 
shortness of breath.  The assessment was that of asthma, and 
his medications were adjusted.  

In October 1996, another Member of the Board remanded the 
case to the RO for additional evidentiary development.  

The medical records from James White, M.D., dated from March 
1996 to February 1997 show that the veteran suffered a right 
shoulder injury in February 1996 and underwent surgery to 
repair a right rotator cuff tear in April 1996.  In a 
February 1997, the doctor stated such disability was 
permanent and limited the veteran's ability to do any 
overhead work of a sustained nature with the right arm (he 
opined there was a 55 percent loss of use of the right arm).  

VA outpatient records show that, in January 1997, the 
veteran's asthma was stable.  A March 1997 examination showed 
his lungs were clear to auscultation.  A May 1997 examination 
revealed that the lungs were clear to auscultation.  The 
assessment in pertinent part was that of asthma, currently 
stable on medications.  

On a September 1997 VA orthopedic examination, the veteran 
reported in part that his left shoulder became stiff when he 
placed it in one position for a prolonged period of time.  He 
also stated that he was using the left shoulder more after he 
had recently sustained a right rotator cuff injury and that 
he noticed more soreness, stiffness, and weakness.  On 
examination of the back, the range of motion of the lumbar 
spine was to approximately mid-shin level in forward flexion 
(approximately 110 degrees of flexion) and was full in 
extension with good resolution of paraspinal muscle 
contraction.  Ambulation was stable.  Heel walking and toe 
walking were accomplished without difficulty.  There was 
slight external rotation of the hips.  

On examination of the left deltoid, the left shoulder was 
held lower than the right shoulder.  There was no obvious 
muscle atrophy at the left shoulder.  Active range of motion 
of the shoulder was full without pain.  Strength at the left 
shoulder was approximately 4+/5.  The reflexes were intact in 
the upper extremity.  There was no abnormal tone or reflexes 
detected.  There was no scapular winging or asymmetry.  There 
was a mildly positive left shoulder impingement sign.  The 
impressions in pertinent part were those of history of back 
pain with minor loss of lumbar flexion, and history of left 
shoulder injury with subsequent complaint of left deltoid 
atrophy/weakness/pain, with only mildly positive impingement 
sign and relative slight weakness at the shoulder on 
examination.  The examiner commented that any weakened 
motion, incoordination, or fatigability was noted in the 
examination report and that these factors could not be 
further quantified in terms of additional loss of range of 
motion without prolonged, provocative testing.  The examiner 
added that, with flare-ups, it was likely that range of 
motion would be further restricted, but it was not possible 
to accurately estimate the additional loss of range of motion 
without examining the veteran at that time.   

On a September 1997 VA respiratory examination, the veteran's 
main complaints concerned pain of the back and shoulders.  
His respiratory complaints concerned dyspnea on exertion and 
occasional cough.  He stated that his respiratory symptoms 
had remained relatively stable since 1993.  On examination, 
the respiratory system was normal.  The veteran was not 
dyspneic at rest.  His breath sounds were normal with a 
normal inspiratory/expiratory ratio.  There were no wheezes 
or rales.  He underwent pulmonary function tests which 
reflected pre-bronchodilator results of an FEV-1 of 77 
percent predicted, FVC of 84 percent predicted, and FEV-1/FVC 
of 74 percent.  These findings were noted on the pulmonary 
function test report to be suggestive of a mild early airway 
obstruction.  

The VA examiner stated that the veteran was scheduled for an 
exercise and bronchial provocation test for a more precise 
evaluation.  In an October 1997 addendum, the examiner noted 
the veteran canceled a bronchial provocation test as well as 
a surgical examination to evaluate residuals of a lipoma 
excision.  The examiner stated, in an attempt to categorize 
the veteran's asthmatic bronchitis in terms of the "old 
criteria," that he did not fit into any of the categories 
because his symptoms were dyspnea on exertion and occasional 
cough.  The examiner opined that the veteran's disability 
impaired him minimally to moderately in ordinary activity and 
that, in recreational therapy, he had symptomatology of 
dyspnea on exertion.  

VA outpatient records show that, in October 1997, the veteran 
complained of numbness in the right lateral thigh to the 
calf.  He denied having any urinary or bowel dysfunction.  An 
examination revealed a non-antalgic gait, no back 
deformities, tenderness to palpation with palpable muscle 
spasm at the site of a scar where a lipoma was removed, a 
good range of motion, a negative straight leg raising test, 
and muscle strength in the lower extremities of 5/5 except 
for the right thigh which was 4/5.  The assessment was that 
of right lower extremity paresthesias.  Lumbosacral spine X-
ray studies were then taken, showing a sacralized L5, 
moderately severe degenerative disc disease at L4-5 and (to a 
lesser extent) L3-4; the X-ray studies overall showed no 
significant interval change since a prior study in December 
1995.  

Later in October 1997, the veteran underwent an EMG/nerve 
conduction study, which showed abnormalities consistent with 
a right chronic L5-S1 radiculopathy.  In December 1997, he 
was followed up for right lower extremity paresthesias.  An 
examination revealed tenderness to palpation at a lipoma scar 
that was superficial to the right sacroiliac joint, no 
deformities, muscle strength of 5/5, and a negative straight 
leg raising test.  In March 1998, he complained of continuing 
right lower extremity lateral numbness and tingling.  An 
examination revealed right thigh strength of 4/5 (overall 
lower extremity strength was 5/5) and deep tendon reflexes 
that were equal bilaterally.  The assessment was that of 
chronic low back pain with radiculopathy to the right lower 
extremity.  

VA outpatient records show that, in September 1998, the 
veteran reported having constant low back pain, numbness of 
the right lower extremity and occasional shooting pain to the 
right lower extremity.  An examination revealed that the 
range of motion was good.  He was able to heel and toe walk, 
and reflexes were normal.  The assessment was that of 
recurrent low back pain.  In January 1999, he was seen in 
part for an acute upper respiratory infection/sinusitis and 
chronic low back pain.  

In March 1999, he complained of chest congestion.  He 
reported that his puffers helped with coughing, that he woke 
up at night, and that he had a productive cough (more so in 
the morning) which had begun as an upper respiratory 
infection.  An examination revealed that the lungs were clear 
to auscultation.  The assessment was that of post infection 
bronchitis.  

In March 1999, the case was again remanded to the RO for 
additional evidentiary development.  

VA outpatient records show that, in May 1999, the veteran 
complained of having low back pain that radiated down to the 
right leg with numbness (he rated the pain as 9-10 out of 
10).  An examination revealed no change in his condition.  
The assessment was that of lumbar radiculopathy.  It was 
noted that he had refused a lumbar epidural.  In July 1999, 
he complained of increased wheezing lately which was 
reportedly worse in the morning.  An examination revealed the 
lungs to be clear to auscultation.  He had an antalgic gait.  
The assessment was that of asthma exacerbation.  

In October 1999, the veteran was seen for an annual 
evaluation.  He stated his low back pain had worsened lately.  
An examination revealed that his lungs were clear to 
auscultation and that his back had full active range of 
motion with guarding.  His muscle strength was 5/5 overall.  
He underwent pulmonary function tests which reflected pre-
bronchodilator results of an FEV-1 of 73 percent predicted 
and FVC of 74 percent predicted (and FEV-1/FVC was 81 
percent).  These findings were noted on the pulmonary 
function test report as being normal.  The examination 
assessment was in pertinent part that of chronic low back 
pain and asthma.  

On a December 1999 VA surgical examination, the veteran 
reported that he had had physical therapy for his low back 
which had helped only temporarily.  He stated that he 
currently took pain medication for his back (he said it 
helped very little).  He described having pain in the right 
low back and along the outside external portion of the right 
thigh (which he said also became totally numb) and pain 
radiating down the side of his thigh to the mid-portion of 
the right calf.  He also reported that he had always had pain 
in the same area as the excision of a lipoma in his low back.  
He described having difficulty particularly walking upstairs, 
cycling, and squatting (he said he bicycled for a maximum of 
10 minutes due to his back pain).  He stated that he had 
weekly flare-ups of back pain and consistent daily pain.  The 
examiner noted the results of the most recent CT scan of the 
low back, showing moderate spinal stenosis with compression 
of the L3 nerve root on the left, herniation at L4-5 with 
possible left L4 nerve root compression, and congenital 
fusion of L5-S1.  It was noted the veteran was currently a 
full-time student.  

On examination, the veteran's gait and posture were within 
normal limits.  He had a 6 cm. scar along the right 
paralumbar area.  The scar was minimally tender and otherwise 
unremarkable.  Strength in the lower extremities was 5/5, 
with pain on right hip flexion.  There were no knee reflexes, 
and the reflexes in the ankle were 1+.  The diagnosis was 
that of back pain, status post removal of lipoma on the 
right.  The examiner stated that removal of a lipoma could 
cause local symptoms of paresthesias and mild tenderness, but 
that, because it was a relatively superficial procedure, 
there would be no way to explain radiating pain down the 
external right thigh to the calf.  She stated these latter 
symptoms were more consistent with the veteran's lumbar disc 
disease.  She stated the veteran was limited in his ordinary 
activities, but that these limitations would be difficult to 
attribute to his lipoma scar and were more easily 
attributable to his spinal stenosis and lumbar disc disease.  

In a February 2000 letter, the veteran stated that a 40 
percent rating was warranted for his low back disability 
under Diagnostic Code 5293.  He also claimed that his 
physical limitations had increased since he lost 55 percent 
of the use of his right arm due to surgical repair of his 
right rotator cuff.  He stated that, other than a lumbar 
epidural and pain medications, he was currently taking there 
was nothing more that could be done for his low back 
disability.  He claimed his back flare-ups were a daily 
occurrence and that related numbness occurred at random.  He 
stated he had pronounced stiffness and pain upon rising in 
the mornings.  

Regarding the left deltoid muscle condition, he stated that 
there had been considerable stiffness and joint pain due to 
increased use following an injury to his right shoulder.  He 
stated that he had frequent flare-ups that corresponded to 
the amount of physical demands placed on the deltoid.  

A VA outpatient record dated in March 2000 shows that the 
veteran complained that his back had been bothering him quite 
a bit.  An examination revealed that he had a non-antalgic 
gait and full active range of motion.  There was tenderness 
to palpation in the right paravertebral area, and a straight 
leg raising test was negative.  The assessment was that of 
chronic low back pain.  

On a July 2000 VA orthopedic examination, the veteran 
complained of constant back pain which could not be relieved 
with any kind of position, daily medication, or physical 
therapy.  He stated that sometimes his back pain radiated to 
his right lower leg to about the knee level and that 
intermittently he experienced numbness of the right leg 
lasting about 5-10 minutes (he said the numbness was not 
related to any kind of activity).  He also noted he had 
sustained a right rotator cuff tear in 1996 when he underwent 
surgery and had resultant pain and limitation of motion of 
the right shoulder.  He related that he was a full-time 
student.  

On examination, the veteran had no difficulty changing his 
position from sitting to standing, walking on either his toes 
or heels, or standing on one of his legs.  There was no 
muscle atrophy or scars over the lower back or swelling or 
tenderness over either shoulder.  There was mild tenderness 
over the lower back, but there was no muscle tightness in the 
paraspinal groups.  The range of motion of the left shoulder 
was full, with flexion and abduction from 0 degrees to 180 
degrees and internal/external rotation from 0 degrees to 90 
degrees.  (There was reduced flexion and abduction in the 
right shoulder.)  The range of motion of the lumbar spine was 
mildly decreased, with forward flexion from 0 degrees to 85 
degrees, extension from 0 degrees to 30 degrees, and lateral 
flexion from 0 degrees to 35 degrees.  Light touch sensation 
was grossly intact in the bilateral upper and lower 
extremities.  Muscle testing showed full strength in all 
muscle groups, except for a mild decrease in right shoulder 
abduction with strength of about 4/5.  Deep tendon reflexes 
were 2+ bilaterally in the upper and lower extremities, 
including biceps, triceps, patellar tendon and Achilles 
tendons.  A straight leg raising test was negative.  

It was noted that a June 1998 CT scan of the lumbar spine 
showed disc bulging with a paracentral foramina herniation at 
L3-4, a disc bulge at L4-5, and a transitional vertebrae 
bridge at L5 with posterior vertebral spur.  The examiner's 
impression was that the veteran developed traumatic arthritis 
in the lower back as the result of a service injury.  It was 
noted that the veteran reported his lower back pain had not 
changed since his 1998 lumbar CT scan.  

The VA examiner stated that the examination showed there was 
a mildly decreased range of motion of the lumbar spine with 
no other dysfunction.  The pertinent diagnosis was that of 
progressive lower back pain secondary to herniation and disc 
bulging at L3-4 and L4-5.  

In a September 2000 letter, the veteran stated, in regard to 
his back disability, that, due to the progress of 
degeneration, there had been a considerable increase in pain 
and numbness.  He stated that he had difficulty in changing 
position from sitting to standing and was enrolled in school 
where he had difficulty in walking to and from classes while 
carrying books and where he had pain while sitting in desks 
(he said he had to change position to alleviate pain and 
numbness).  He stated that some mornings his pain was so bad 
that he could not get out of bed.  

In regard to his left deltoid muscle, he stated that he had 
increased pain and stiffness due to increased use of his left 
arm after he sustained right shoulder and wrist injuries that 
had not completely healed.  In regard to his asthmatic 
bronchitis, he stated there had been increased use of 
prescribed medications.  

On an October 17, 2000 VA respiratory examination, the 
veteran reported his current treatment consisted entirely of 
inhalers (Proventil and Azmacort).  He stated that he usually 
had asthmatic attacks on a daily basis, although he indicated 
none required hospital or emergency room visits recently.  He 
stated that attacks might be brought on by climbing stairs, 
walking, or a change in weather, or that they might occur 
during the night.  He stated that he had a slight, 
nonproductive cough.  He felt that his breathing was normal 
between episodes.  

On examination, there was no edema, clubbing, or cyanosis.  
The chest contour was normal.  The veteran was quite 
overweight, which had been stable.  Breath sounds were 
normal.  Additional tests were ordered.  The impression was 
that of asthmatic bronchitis.  

In an addendum, the examiner noted that a chest X-ray study 
was negative.  Subsequent pulmonary function tests reflected 
pre-bronchodilator results of an FEV-1 of 64 percent 
predicted, FVC of 76 percent predicted, and FEV-1/FVC of 68 
percent.  

Later in October 2000, the veteran underwent additional 
pulmonary function tests, which reflected pre-bronchodilator 
results of an FEV-1 of 40 percent predicted, FVC of 52 
percent predicted, FEV-1/FVC of 62 percent, and a DLCO of 84 
percent of predicted; and reflected post-bronchodilator 
results of an FEV-1 of 107 percent predicted, FVC of 86 
percent predicted, FEV-1/FVC of 69 percent, and a DLCO of 91 
percent of predicted.  

These findings were interpreted on the pulmonary function 
test report as showing moderately severe obstructive defect 
with excellent response to bronchodilators.  

VA outpatient records show that, in October 2000, X-ray 
studies of the left shoulder were negative.  


II.  Analysis

The veteran claims that higher ratings are warranted for his 
service-connected low back degenerative changes, asthmatic 
bronchitis, scar of lipoma excision, and atrophy of the left 
deltoid.  The claims file shows that, through its discussions 
in the rating decisions, Statement of the Case, and 
Supplemental Statements of the Case, the RO has notified him 
of the evidence needed to substantiate his claims.  

The RO has also sent him letters in October 1996 and April 
1999 requesting information regarding recent treatment for 
his service-connected disabilities on appeal, and he 
responded by identifying all health care providers who have 
rendered such treatment.  

Furthermore, the RO has obtained private treatment records 
from Dr. White (as requested by the veteran), afforded the 
veteran the opportunity for a personal hearing (which he 
declined), and provided him with several comprehensive and 
specialized VA examinations (in 1992, 1993, 1995, 1997, 1999, 
and 2000).  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
that could comply with the duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  



A.  Post-Traumatic Degenerative Changes at L3-4 and L4-5 
Vertebrae

The veteran's service-connected post-traumatic degenerative 
changes at L3-4 and L4-5 vertebrae have been rated 20 percent 
ever since the effective date of service connection under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5292.  

The veteran's low back disability includes arthritis, and 
arthritis is rated on the basis of limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Moderate 
limitation of motion of the lumbar spine warrants a 20 
percent rating.  Severe limitation of motion of the lumbar 
spine warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Favorable ankylosis of the lumbar spine warrants a 40 percent 
evaluation, and unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289.  

The veteran's service-connected low back disability may also 
be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Under this code, an intervertebral disc syndrome is rated 20 
percent when moderate with recurring attacks, and it is rated 
40 percent when it is severe with recurring attacks and 
intermittent relief.  A 60 percent rating requires that the 
intervertebral disc syndrome be pronounced, with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

Also potentially applicable is the criteria for evaluating 
lumbosacral strain.  Such a disability is rated 20 percent 
when there is muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent rating requires that the lumbosacral 
strain be severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
spine motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

After a careful review of the medical evidence, the Board 
finds that the veteran's low back disability does not meet 
the criteria for a rating in excess of 20 percent under any 
of the applicable codes.  In order to meet the criteria for a 
40 percent rating under Code 5292, the veteran would have to 
show severe limitation of motion of the lumbar spine.  The 
medical evidence demonstrates that the limitation of motion 
of the veteran's lumbar spine is not more than moderate in 
degree.  A December 1992 VA examination showed good mobility 
of the lumbosacral spine.  VA outpatient records from June to 
August 1993 indicate no loss of movement of the low back 
except that there was pain at the end ranges.  

An October 1993 VA examination showed some restriction of 
movement (forward flexion to 50 degrees, extension to 20 
degrees, lateral flexion to 15 degrees, and rotation to 45 
degrees).  A December 1995 VA examination showed the veteran 
could bend down to full range of motion, with the fingertips 
lacking about 6 inches from the floor.  

Significantly, a September 1997 VA examination showed the 
veteran's range of motion was approximately to mid-shin level 
in forward flexion (about 110 degrees) with full extension.  
VA outpatient records in October 1997, September 1998, 
October 1999, and March 2000 indicated that there was good or 
full range of motion, with guarding on one occasion.  A July 
2000 VA examination showed mildly decreased range of motion 
(forward flexion to 85 degrees, extension to 30 degrees, and 
lateral flexion to 35 degrees).  These clinical findings 
showed that the limitation of motion of the veteran's lumbar 
spine was somewhat impaired on one occasion, but that overall 
it was slight under Code 5292.  

The veteran claims that he experiences flare-ups of back 
pain.  A September 1997 VA examiner remarked that it was 
likely that his lumbar range of motion would be further 
restricted with the flare-ups.  However, there is no 
objective evidence that pain on use of the low back results 
in severe limitation of motion to support a higher rating (40 
percent) under Code 5292.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Additionally, although the objective medical evidence of 
record shows that the veteran's lumbar spine is limited in 
motion it does not show that it is ankylosed (fixed in one 
position), let alone ankylosed in a favorable position.  
Thus, a higher rating under Code 5289 is not warranted.  

The veteran's low back disability involves degenerative disc 
disease.  In order to meet the criteria for a 40 percent 
rating under Code 5293, the veteran would have to show severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  VA outpatient records from June to 
September 1993 indicate the veteran reported his back and leg 
symptoms were intermittent but worse on prolonged sitting or 
standing.  Nevertheless, reflexes were overall normal, 
strength in the lower extremities were within normal limits, 
sensation in the lower extremities was intact, and a straight 
leg raising test was negative.  

The October 1993 VA examination showed a negative straight 
leg raising test, no motor weakness, an unremarkable sensory 
examination, and reflexes that were intact and symmetrical.  
Similar findings were noted on a VA outpatient evaluation in 
July 1995 (except that reflexes were somewhat diminished at 
the knees) and on a December 1995 VA examination, on which 
the examiner stated there were minimal abnormalities of the 
musculoskeletal system.  (The 1995 examiner also opined that 
the veteran's complaints tended to be somewhat exaggerated to 
what realistically occurred.)  

A September 1997 VA examination showed the veteran could heel 
and toe walk without difficulty.  VA outpatient records in 
October 1997, December 1997, March 1998, and September 1998 
indicate findings of a negative straight leg raising test, 
normal muscle strength in the lower extremities except for a 
slight decrease in the right thigh, and deep tendon reflexes 
that were equal.  A December 1999 VA examination showed 
normal strength in the lower extremities and either absent or 
somewhat diminished reflexes in the knees and ankles.  A 
March 2000 VA outpatient record indicates a negative straight 
leg raising test.  

A July 2000 VA examination showed a negative straight leg 
raising test, and in the lower extremities there was intact 
sensation, full strength, and normal reflexes.  The examiner 
remarked that the examination revealed only slight limitation 
of motion of the lumbar spine and no other dysfunction.  

The foregoing evidence demonstrates that overall the 
veteran's low back disc disease is not more than moderate in 
degree with recurring attacks.  Although VA X-rays of the 
lumbosacral spine revealed severe or moderately severe disc 
degeneration at L4-5 (and to a lesser extent at L3-4), on 
most occasions the VA doctors on outpatient and compensation 
examinations detected minimal neurologic deficit in regard to 
the low back disability.  The objective findings on the 
several VA compensation examinations did not demonstrate a 
low back disc condition to a severe degree.  

Additionally, even when additional functional impairment 
during use or flare-ups is considered, the medical evidence 
indicates that overall impairment does not exceed that of 
moderate (20 percent) intervertebral disc syndrome.  
38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97.  

In short, the evidence does not show severe intervertebral 
disc syndrome with recurring attacks and intermittent relief  
as required for the next higher rating of 40 percent under 
Code 5293.  The veteran's overall disability picture 
demonstrates no more than moderate intervertebral disc 
syndrome, and thus a rating higher than 20 percent under Code 
5293 is not permitted.   

Furthermore, the veteran's service-connected low back 
disability does not meet the criteria for a rating in excess 
of 20 percent under Code 5295 for severe lumbosacral strain.  
That is, there is no objective medical evidence of listing of 
the whole spine to the opposite side, of a positive 
Goldthwait's sign, or of marked limitation of forward bending 
in a standing position.  There was evidence of loss of 
lateral motion with osteoarthritic changes on VA examinations 
in 1993 (moderate loss) and 2000 (slight loss), and there was 
some narrowing or irregularity of joint space as confirmed by 
X-ray studies.  

However, these symptoms were not shown to be associated with 
a lumbosacral strain condition that was severe in degree.  
The evidence shows the veteran's low back disability more 
nearly approximates the criteria for a 20 percent rating 
under Code 5295 (even though such criteria requires muscle 
spasm on forward bending, which has not been demonstrated by 
the veteran).  38 C.F.R. § 4.7.  

In sum, there is no basis for a rating in excess of 20 
percent for the veteran's service-connected low back 
disability under any code of the VA's Schedule for Rating 
Disabilities.  Moreover, the evidence shows that the low back 
condition has remained 20 percent disabling at all times 
since the effective date of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999) ("staged ratings" should be 
considered for various periods of time in cases involving 
initial ratings).  

As the preponderance of the evidence is against the claim for 
a rating higher than 20 percent currently assigned for the 
veteran's post-traumatic degenerative changes at L3-4 and L4-
5 vertebrae, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Asthmatic Bronchitis

The veteran's service-connected asthmatic bronchitis has been 
rated 10 percent ever since the effective date of service 
connection.  His condition was initially evaluated under the 
provisions of 38 C.F.R. § 4.97 including Diagnostic Code 6600 
(effective prior to October 7, 1996).  

Under this code, a 10 percent rating requires moderate 
chronic bronchitis manifested by considerable night or 
morning coughing, slight dyspnea on exercise, and scattered 
bilateral rales.  A 30 percent rating requires moderately 
severe chronic bronchitis manifested by persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
and the beginning of chronic airway obstruction.  A 60 
percent rating requires severe chronic bronchitis manifested 
by severe productive cough and dyspnea on slight exertion and 
pulmonary function tests indicative of severe ventilatory 
impairment.  

Under 38 C.F.R. § 4.97 including Diagnostic Code 6602 (1996), 
mild bronchial asthma, with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks, is evaluated as 10 percent disabling.  
Moderate bronchial asthma, with rather frequent asthmatic 
attacks (separated by only 10- to 14-day intervals) with 
moderate dyspnea on exertion between attacks, is evaluated as 
30 percent disabling.  

Severe bronchial asthma, with frequent attacks of asthma (one 
or more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication, more than 
light manual labor precluded, is evaluated as 60 percent 
disabling.  

On October 7, 1996, the rating criteria for the veteran's 
service-connected disability were revised and are still found 
in 38 C.F.R. § 4.97 including Diagnostic Codes 6600 and 6602.  
The revised codes primarily rate the pulmonary condition 
based on pulmonary function study test results including 
Forced Expiratory Volume in one second (FEV-1), or the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)), or 
maximum exercise capacity.  

Under the revised Diagnostic Code 6600, a 10 percent rating 
for chronic bronchitis requires FEV-1 of 71 to 80 percent 
predicted, or; FEV-l/FVC of 71 to 80 percent, or; DLCO (SB) 
of 66 to 80 percent predicted.  A 30 percent rating requires 
FEV-1 of 56 to 70 percent predicted, or; FEV-l/FVC of 56 to 
70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 
60 percent rating requires FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

Under the revised Diagnostic Code 6602, a 10 percent rating 
for bronchial asthma is warranted for FEV-1 of 71 to 80 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent rating for bronchial asthma is warranted for FEV-1 
of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 60 
percent rating for bronchial asthma is warranted for FEV-1 of 
40 to 55 percent predicted, or; FEV- 1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A note following these criteria indicates 
that in the absence of clinical findings of asthma at the 
time of the examination a verified history of asthmatic 
attacks must be of record.  

As the veteran's claim for a higher rating for asthmatic 
bronchitis was pending when the regulations pertaining to 
respiratory disabilities were revised, he is entitled to the 
version of the law most favorable to him, although the new 
criteria are only applicable to the period of time after 
their effective date.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990); VAOPGCPREC 3-2000.  

Considering all the evidence and the old rating criteria of 
Diagnostic Codes 6600 and 6602, the Board finds that no more 
than a 10 percent evaluation is reflected in the objective 
manifestations of the veteran's asthmatic bronchitis.  First, 
under Diagnostic Code 6600, his respiratory condition does 
not show moderately severe chronic bronchitis manifested by 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and the beginning of chronic 
airway obstruction.  Second, under Diagnostic Code 6602, his 
respiratory condition does not show moderate bronchial 
asthma, with rather frequent asthmatic attacks (separated by 
only 10- to 14-day intervals) with moderate dyspnea on 
exertion between attacks.  

The medical evidence, which consists solely of VA records, 
reflects that on a January 1993 examination the veteran 
complained of shortness of breath about once a month, the 
examination showed his chest was clear.  A pulmonary function 
test revealed findings of mild obstructive airway disease.  
In September 1993, he reported having shortness of breath, 
especially when the humidity was high, and dyspnea after 
walking five minutes.  He denied having a productive cough, 
and the diagnosis was that of asthma.  

In February 1994, August 1994, February 1995, and September 
1995, the veteran reported having increased use of an inhaler 
during cold weather, dyspnea on exertion with increased 
humidity, wheezing twice a week which cleared with an inhaler 
and an occasional dry cough.  Outpatient examinations showed 
that his lungs were clear and his asthma was stable.  In 
February 1996, there was inspiratory wheezing at the lung 
bases but, in May 1996, the lungs were clear with no 
demonstrated rales or wheezing.  

In July 1996, he complained of increased wheezing and 
shortness of breath, and his medications for asthma were 
adjusted.  In January, March, and May 1997, his lungs were 
clear and his asthma was described as being stable on 
medications.  

On a September 1997 examination, he complained of having 
dyspnea on exertion and occasional cough, and clinical 
findings showed no dyspnea at rest, wheezes or rales.  A 
pulmonary function test revealed findings of mild early 
airway obstruction.  The examiner opined that the veteran's 
respiratory disability impaired him minimally to moderately 
in ordinary activity and that, in recreational therapy, he 
had symptoms of dyspnea on exertion.  

In March 1999, he reported having a productive cough that 
began as an upper respiratory infection and was helped by 
puffers, but his lungs were clear on examination and the 
diagnosis was that of post infection bronchitis.  In July 
1999, he reported having increased wheezing which was worse 
in the morning, but his lungs were clear on examination and 
the diagnosis was that of asthma exacerbation.  

On the October 2000 examination, he reported having a slight, 
nonproductive cough and daily asthmatic attacks (none 
required hospital treatment) occurring at night or brought on 
by exertion or weather changes.  The clinical findings showed 
a normal chest contour (the veteran was overweight) and 
normal breath sounds.  The diagnosis was that of asthmatic 
bronchitis.  A subsequent pulmonary function test revealed 
moderately severe obstructive defect, but with excellent 
response to bronchodilators.  In October 2000, a chest X-ray 
study was negative.  

A review of the foregoing medical findings shows they are not 
reflective of the criteria for a 30 percent rating under the 
old criteria.  Although pulmonary function tests show chronic 
airway obstruction, the clinical evidence does not 
demonstrate persistent cough, considerable expectoration or 
considerable dyspnea on exercise, and rales throughout the 
chest, which are also required for a 30 percent rating under 
old Diagnostic Code 6600 prior to the October 2000 VA 
examination.  

Moreover, despite the veteran's claims of frequent (daily) 
asthmatic attacks and dyspnea on exertion, the clinical 
findings showed his lungs were clear and his asthma was 
stable on medications (he had an excellent response with an 
inhaler).  Such a disability picture does not meet the 
criteria for a 30 percent under old Diagnostic Code 6602 
prior to the October 2000 VA examination.  

Considering all the evidence and the new rating criteria of 
Diagnostic Code 6600, the Board finds that no more than a 10 
percent evaluation is warranted for asthmatic bronchitis.  
That is, the veteran's respiratory condition does not show 
FEV-1 of 56 to 70 percent predicted, or FEV-l/FVC of 56 to 70 
percent, or DLCO (SB) of 56 to 65 percent predicted.  

As previously noted, the new criteria are only applicable to 
the period of time after their effective date, which in this 
case is October 7, 1996.  The pulmonary function tests 
subsequent to October 1996 were conducted by the VA in 
September 1997, October 1999, and October 2000.  The results 
of the 1997 and 1999 tests (i.e., an FEV-1 of 77 and 73 
percent predicted and an FEV-1/FVC of 74 and 81 percent) show 
that his pulmonary functioning is clearly demonstrated to be 
no more than 10 percent under Diagnostic Code 6600.  

Although the pre-bronchodilator results in the 2000 test 
would meet the criteria for a 30 percent rating, the veteran 
had an excellent response to bronchodilators, and the post-
bronchodilator results on the test (i.e., FEV-1 of 107 
percent predicted, FEV-1/FVC of 69 percent, and a DLCO of 91 
percent of predicted) overall more closely approximate the 
criteria for a 10 percent rating.  

However, in considering all the evidence and the new rating 
criteria of Diagnostic Code 6602, the Board finds that a 30 
percent evaluation is warranted for asthmatic bronchitis, 
effective on October 17, 2000, the date of the VA respiratory 
examination.  

As noted hereinabove with regard to the new Diagnostic Code 
6602, the veteran's respiratory condition does not meet the 
pulmonary function criteria (i.e., FEV-1, FEV-1/FVC, and 
DLCO) for a 30 percent rating under Code 6602 on the VA 
pulmonary function tests administered after October 1996.  

Nevertheless, the October 2000 VA examination is the first 
clear medical evidence that the veteran had daily asthmatic 
attacks requiring the use of inhalational therapy.  In that 
regard, his service-connected respiratory disability meets 
the criteria for a 30 percent rating under new Diagnostic 
Code 6602 effective on October 17, 2000.  

However, the veteran's disability picture does not meet the 
criteria for a 60 percent rating under new Diagnostic Code 
6602 because there is no evidence of at least monthly visits 
to a physician for required care of asthmatic exacerbations 
or intermittent courses of systemic corticosteroids.  

In sum, insofar as the medical evidence supports the 
veteran's claim for a 30 percent rating under new Diagnostic 
Code 6602 effective on October 17, 2000 (the date of the VA 
examination), the claim for increase to this extent is 
granted.  

From the effective date of service connection up until 
October 17, 2000, the medical evidence shows the veteran's 
asthmatic bronchitis was 10 percent disabling at all times 
under the applicable rating criteria of Codes 6600 and 6602.  
In regard to the foregoing determination, the Board has 
considered "staged ratings" for various periods of time in 
this initial rating case.  Fenderson, supra.  


C.  Scar, Status Post Excision of Lipoma of the Lower Back

The veteran's service-connected scar, status post excision of 
lipoma of the lower back, has been rated 10 percent ever 
since the effective date of service connection under 
38 C.F.R. § 4.118 including Diagnostic Code 7804.  

Under this code, a 10 percent evaluation is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  A 10 percent evaluation is also warranted for 
superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Code 7803.  Furthermore, 
scars may be evaluated for limitation of functioning of the 
part affected.  38 C.F.R. § 4.118, Code 7805.  

The medical evidence reflects that, on a December 1992 VA 
examination, the veteran reported that the scar from the 
excision of a lipoma in the lower back was healed with no 
recurrence of the lipoma.  Objective findings on the 
examination showed the scar was completely healed and 
nontender.  An October 1993 VA examination likewise revealed 
the scar was well healed and nontender.  

Although on that examination there were also findings of a 
mildly tender, freely mobile soft tissue mass underneath the 
scar and a diagnosis of recurrence or residual of the lipoma 
responsible for at least part of the back pain, subsequent 
medical records reflect neither a recurrence of the lipoma 
nor demonstrate any residual disability from the lipoma 
excision except for a painful scar.  

On a December 1995 VA examination, the doctor found that the 
lipoma excision scar was of no clinical significance.  On a 
December 1999 VA examination, the veteran reported having 
continuing pain in the area of the excision of the low back 
lipoma.  The objective findings on the examination showed the 
scar was minimally tender, but otherwise unremarkable.  The 
doctor also remarked that the lipoma excision was a 
relatively superficial procedure and that any of the 
veteran's functional limitations were more attributable to 
his lumbar disc disease rather than the lipoma scar of the 
low back.  The veteran has not been seen on an outpatient 
basis for treatment of his lipoma excision scar.  

Since the effective date of service connection, the veteran 
has been evaluated at the maximum allowable rating under 
Diagnostic Codes 7803 and 7804.  Moreover, there is no 
compelling evidence showing the scar limits the functioning 
of the lower back in order to be evaluated at a rating in 
excess of 10 percent under Diagnostic Code 7805.  

In that regard, it is noted that any functional impairment of 
the low back has been evaluated in connection with the 
veteran's claim for a higher rating for a service-connected 
low back disability.  An additional separate rating (e.g., 
under Code 5292 for limitation of motion of the lumbar spine) 
would be prohibited by the rule against pyramiding.  See 38 
C.F.R. § 4.14.

In sum, there is no basis for a rating in excess of 10 
percent for the veteran's service-connected scar, status post 
excision of lipoma of the lower back.  Moreover, the evidence 
shows that the scar has remained 10 percent disabling at all 
times since the effective date of service connection.  
Fenderson, supra.  

As the preponderance of the evidence is against the claim for 
a rating higher than 10 percent currently assigned for the 
veteran's scar, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  


D.  Post-Traumatic Atrophy of the Left Minor Deltoid Muscle

The veteran's service-connected post-traumatic atrophy of the 
left minor deltoid muscle has been rated a no percent ever 
since the effective date of service connection under 
38 C.F.R. § 4.71a including Diagnostic Code 5202.  

Under this Diagnostic Code, which pertains to other 
impairment of the humerus, a 20 percent rating is warranted 
for infrequent or frequent episodes of dislocation of the 
scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level or of all arm 
movements.  A 20 percent rating is also warranted for 
malunion of the humerus with moderate or marked deformity of 
the minor upper extremity.  A 40 percent rating is warranted 
for fibrous union of the humerus of the minor upper 
extremity.  

When the requirements for a compensable rating under a 
Diagnostic Code are not shown, a no percent rating is 
assigned. 38 C.F.R. § 4.31.  

There are other possible Diagnostic Codes to consider in 
evaluating the veteran's condition.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, pertaining to limitation of motion of 
the arm, a 20 percent rating is warranted with limitation of 
motion of the minor arm at shoulder level or midway between 
the side and shoulder level, and a 30 percent rating is 
warranted with limitation of motion of the minor arm to 25 
degrees from the side.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, pertaining to 
ankylosis of scapulohumeral articulation, a 20 percent rating 
is warranted for favorable ankylosis of the scapulohumeral 
articulation (minor arm) with abduction to 60 degrees, when 
the veteran can reach his mouth and head.  A 30 percent 
rating is warranted for intermediate ankylosis (between 
favorable and unfavorable) of the scapulohumeral articulation 
(minor arm).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, pertaining to 
impairment of the clavicle or scapula, a 10 percent rating is 
warranted for malunion of the clavicle or scapula or nonunion 
of the clavicle or scapula without loose movement.  A 20 
percent rating is warranted for nonunion with loose movement, 
or with dislocation of the clavicle or scapula.  

In considering the applicability of the foregoing codes, the 
Board finds that the veteran is most appropriately rated 
under Diagnostic Code 5201, for limitation of motion of the 
arm.  In regard to Diagnostic Codes 5200, 5202 and 5203, 
there is no medical evidence of either ankylosis of 
scapulohumeral articulation or impairment of the humerus, 
clavicle, or scapula (i.e., in terms of malunion, nonunion, 
or dislocation).  The medical records show that, on a 
December 1992 VA examination, there was full range of motion 
of the left shoulder and no pain despite findings of muscle 
atrophy of the deltoid resulting in weakness and easy 
fatigue.  

Private medical records indicate the veteran underwent a 
repair of the right rotator cuff in April 1996 and had an 
estimated 55 percent loss of use of the right arm.  On a 
September 1997 VA examination, he complained of increased 
soreness, stiffness, and weakness as the result of using his 
left shoulder more following surgery for a right shoulder 
injury.  The clinical findings showed that he had no obvious 
atrophy at the left shoulder, a full active range of motion 
of the left shoulder without pain, slightly diminished 
strength (4+/5) at the left shoulder and a mildly positive 
left shoulder impingement sign.  There was no evidence of 
abnormal tone, reflexes, scapular winging or asymmetry.  

The VA examiner remarked that the examination revealed only a 
mildly positive impingement sign and relative slight weakness 
at the shoulder and that it was likely there would be range 
of motion loss with any flare-ups.  A July 2000 VA 
examination showed no tenderness or swelling over the left 
shoulder and full range of motion of the left shoulder 
(flexion and abduction to 180 degrees and internal/external 
rotation to 90 degrees).  There was also intact sensation, 
normal deep tendon reflexes, and full strength in the upper 
extremities.  Thereafter, the veteran continued to complain 
of increased pain and stiffness of the left shoulder, and VA 
X-ray studies of the left shoulder in October 2000 were 
negative.  

The foregoing medical evidence does not demonstrate that the 
veteran meets the criteria for a 20 percent rating under 
Diagnostic Code 5201.  That is, there is no objective medical 
evidence that his left arm is limited at the shoulder level.  
His left shoulder range of motion was full at all times on VA 
examination.  It is also noteworthy that there are no VA 
outpatient records to show that the veteran received 
treatment for his service-connected deltoid muscle 
disability.  

Furthermore, there is no objective evidence that pain on use 
of the left shoulder results in restriction of the left arm 
at the shoulder level in order to support a higher rating (20 
percent) under Diagnostic Code 5201.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  

Additionally, it is noted that disabilities due to residuals 
of muscle injuries, to include gunshot and shell fragment 
wounds, are evaluated on the basis of many factors that serve 
to define slight, moderate, moderately severe, and severe 
muscle injuries; the type of disability picture is based on 
the cardinal signs and symptoms of muscle disability, which 
for VA rating purposes are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.54 
(effective prior to July 3, 1997); 38 C.F.R. § 4.56 
(effective prior to and from July 3, 1997).

The veteran's left minor deltoid muscle disability did not 
arise from a gunshot wound injury but from other trauma.  
Nevertheless, his disability may be rated under the 
provisions of 38 C.F.R. § 4.73 including Diagnostic Code 
5303, pertaining to impairment of Muscle Group III.  This 
muscle group involves the intrinsic muscles of the shoulder 
girdle (i.e., the pectoralis major I (clavicular) and deltoid 
muscles) and functions to elevate and abduct the arm to the 
level of the shoulder and act with certain of muscles of 
Group II in forward and backward swing of arm.  

A no percent rating is warranted for slight impairment of the 
minor extremity, a 20 percent rating is warranted for 
moderate and moderately severe impairment of the minor 
extremity, and a 30 percent rating is warranted for severe 
impairment of the minor extremity.  38 C.F.R. § 4.73, 
Diagnostic Code 5303 (effective prior to and from July 3, 
1977).  

In order for an increased rating to be assigned, the veteran 
must be shown to have a moderate injury to Muscle Group III.  
38 C.F.R. § 4.73, Diagnostic Code 5303.  It is noted that the 
regulations for rating muscle injuries were revised effective 
on July 3, 1997, while the veteran's claim for an increased 
rating was pending.  However, there were no substantive 
changes to Diagnostic Code 5303.  See 62 Fed. Reg. 30235-
30240 (1997).

The record reflects that the veteran's left deltoid muscle 
injury resulted in some atrophy.  In order to meet the 
criteria for a higher rating (20 percent) under Diagnostic 
Code 5303, the veteran would have to show moderate muscle 
impairment of the minor extremity.  

In consideration of the medical evidence, as noted 
hereinabove, and of the cardinal signs and symptoms of muscle 
disability, the Board finds that the veteran's service-
connected left deltoid disability does not demonstrate more 
than slight muscle impairment.  In December 1992, weakness 
and fatigue were found.  

However, in September 1997, there was no obvious atrophy at 
the left shoulder and strength was only slightly diminished.  
In July 2000, there was full strength in the upper 
extremities.  There is no evidence that the veteran sought 
outpatient treatment at the VA for his left deltoid 
disability.  In short, the evidence does not support a 
compensable rating under Diagnostic Code 5303.  

In sum, there is no basis for a compensable rating for the 
veteran's service-connected post-traumatic atrophy of the 
left deltoid muscle under any of the applicable rating codes.  

Moreover, the evidence shows that the condition has remained 
no percent disabling at all times since the effective date of 
service connection.  Fenderson, supra.  As the preponderance 
of the evidence is against the claim for a compensable 
rating, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  



ORDER

An increased rating for the service-connected post-traumatic 
degenerative changes at L3-4 and L4-5 vertebrae is denied.  

The service-connected asthmatic bronchitis is assigned a 30 
percent rating on and after October 17, 1997; to this extent 
only, an increase rating is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased rating for the service-connected scar, status 
post excision of lipoma of the lower back, is denied.  

A increased rating for the service-connected post-traumatic 
atrophy of the left minor deltoid muscle is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeal

 

